Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
It is noted that no Information Disclosure Statement has been filed.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 19-20 are rejected under 35 U.S.C. 101 because the claims are directed to non-statutory subject matter.  
The claims are directed towards a machine-readable storage media. The specification ¶ [0013] states that the “The disclosed embodiments may also be implemented as instructions carried by or stored on a transitory or non-transitory machine-readable (e.g., computer-readable) storage medium”.
The broadest reasonable interpretation of a computer readable storage medium includes both transitory and non-transitory mediums, since the specification does not expressly define the medium to be transitory or non-transitory, at least one embodiment of the computer readable storage medium can include software stored on a transitory medium, Software stored on communication signals are not statutory subject matter. See MPEP § 2106.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 11-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Malladi et al (US Patent Application Pub. No. 2018/0300124 A1) hereinafter Malladi, in view of Busayarat et al (US Patent Application Pub. No. 2017/0104838 A1) hereinafter Busayarat, and in further view of Douglas et al (US Patent Application Pub. No. 2017/0034012 A1) hereinafter Douglas.
Regarding claims 1, 13 and 19, Malladi teaches:
A compute device comprising: circuitry to: obtain a request for an operation to be performed at an edge location; (see Fig. 1, Fig. 5 and ¶ [0009],[0042],[0076], Malladi shows a platform to enable edge intelligence industrial and commercial internet of things/IoT data, which processes, analyzes, and responds to IoT data at the edge of the network (operation to be performed at an edge location), which includes agents/clients which collect data from the sensors via one or more protocols and request information from a server system which provides the information (obtain a request)
assign the batch to… an edge location, wherein the… includes a set of resources usable to execute the operations requested in the batch; (see Fig. 4 item, 406 and ¶ [0007],[0063], Malladi shows the system the edge computing platform/gateway processes, analyzes, and responds to IoT data and provides batch mode processing of IoT device data (assign the batch to… an edge location), ¶ [0013],[0015] shows the edge computing platform includes a software layer which includes the applications for processing of sensor data based on resources available on the hardware layer a (set of resources usable to execute the operations)
Malladi does not explicitly show:
determine, as a function of a parameter of the obtained request, a batch that the obtained request is to be assigned to, wherein the batch includes a one or more requests for operations to be performed at an edge location; 
a cloudlet
Busayarat shows:
determine, as a function of a parameter of the obtained request, a batch that the obtained request is to be assigned to, wherein the batch includes a one or more requests for operations to be performed at an edge location (see Fig. 1 and ¶ [0005], Busayarat shows a system directed towards batching requests from requesting entities/clients to a data-providing entity e.g., a data service, in which a request handler receives requests from requesting entities, where the requests each identify one or more data items via a corresponding data identifier (determine, as a function of a parameter of the obtained request), the request manager includes a request batcher that that adds identifiers of requested data items to a batch buffer, and sends the batch buffer to a data-providing entity. ¶ [0138] shows receiving a first request for a first data item from a first requestor, receiving a second request for a second first data item from a second requestor and a batch request is sent to a data-providing entity that includes a plurality of requests, including requests corresponding to the first request and the second request (the batch includes a one or more requests for operations to be performed)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Malladi to incorporate the teaching of Busayarat such that the edge computing platform which processes, analyzes, and responds to IoT data and provides batch mode processing includes a request batcher that that adds requests to a batch buffer, and sends the multiple requests having the same data identifier to a data-providing entity. Doing so would increase client-data service communication efficiency since the edge platform would batch similar requests to a corresponding data service.
Douglas shows:
a cloudlet (see Fig. 1 and ¶ [0004],[0011], Douglas shows a cloud computing platform model and system for delivering and provisioning of computing resources such as physical hardware, data storage, network, and software, Fig.5 item 304 and ¶ [0085] shows the deployment model includes cloud banks, each cloudbank in the computing platform has a cloudlet comprised of a standardized configuration of hardware, virtualization and service a cloudlet)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Malladi to incorporate the teaching of Douglas such that the edge computing platform, which processes, analyzes, and responds to IoT data and provides batch mode processing, utilizes a cloudlet deployment model comprised of a standardized configuration of hardware, virtualization and service container components. Doing so would provide primarily commodity hardware, easy horizontal scaling of the infrastructure, virtualization technology and elastic provisioning since the edge platform would utilize a cloudbank deployment model with cloudlets.

Regarding claims 2, 14 and 20, Malladi as modified by Busayarat and Douglas teaches the device, method and media of claims 1, 13 and 19.
Malladi does not explicitly show:
The compute device of claim 1, wherein the circuitry is further to determine whether to dispatch the batch and wherein to assign the batch comprises to assign the batch in response to a determination to dispatch the batch
Busayarat shows:
The compute device of claim 1, wherein the circuitry is further to determine whether to dispatch the batch and wherein to assign the batch comprises to assign the batch in response to a determination to dispatch the batch (see Fig.3 item 352 and ¶ [0053],[0054], Busayarat shows the batch request manager may batch up to some maximum number of requests over some defined collection time in a buffer, for example, a batch request to the data service may range from one request up to some maximum number of requests, if more than the maximum number requests are received then batch requests are sent to the data service (determine whether to dispatch the batch) where the multiple requests are batched into a single batch request to be processed at the data service (assign the batch in response to a determination to dispatch the batch)


Regarding claims 3 and 15, Malladi as modified by Busayarat and Douglas teaches the device and method of claims 2 and 14.
Malladi does not explicitly show:
The compute device of claim 2, wherein to determine whether to dispatch the batch comprises to determine whether a number of requests in the batch satisfies a reference number of requests
Busayarat shows:
The compute device of claim 2, wherein to determine whether to dispatch the batch comprises to determine whether a number of requests in the batch satisfies a reference number of requests (see Fig.3 item 352 and ¶ [0053],[0054], Busayarat shows the batch request manager may batch up to some maximum number of requests over some defined collection time in a buffer, for example, a batch request to the data service may range from one request up to some maximum number of requests, if more than the maximum number requests are received then batch requests are sent to the data service (a number of requests in the batch satisfies a reference number of requests)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Malladi to incorporate the teaching of Busayarat such that the edge computing platform which provides batch mode processing, includes a batch manager that adds requests to a batch buffer, and if more than the maximum number requests are received over some collection time then batch requests are sent to the data service for processing. Doing 

Regarding claims 4 and 16, Malladi as modified by Busayarat and Douglas teaches the device and method of claims 2 and 14.
Malladi does not explicitly show:
The compute device of claim 2, wherein to determine whether to dispatch the batch comprises to determine whether an amount of time in which requests have been in the batch satisfies a reference amount of time
Busayarat shows:
The compute device of claim 2, wherein to determine whether to dispatch the batch comprises to determine whether an amount of time in which requests have been in the batch satisfies a reference amount of time (see Fig.3 item 352 and ¶ [0053],[0054], Busayarat shows the batch request manager may batch up to some maximum number of requests in a buffer, for example, a batch request to the data service may range from one request up to some maximum number of requests, if more than the maximum number requests over some defined collection time are received then the batch requests are sent to the data service (an amount of time in which requests have been in the batch satisfies a reference amount of time)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Malladi to incorporate the teaching of Busayarat such that the edge computing platform which provides batch mode processing, includes a batch manager that adds requests to a batch buffer, and if more than the maximum number requests are received over some collection time then batch requests are sent to the data service for processing. Doing so would increase client-data service communication efficiency since the edge platform would batch similar requests to a corresponding data service.

Regarding claim 11, Malladi as modified by Busayarat and Douglas teaches claim 1.
Malladi does not explicitly show:
The compute device of claim 1, wherein the circuitry is further to: receive batched responses produced by the cloudlet in response to performing the operations in the batch; and utilize metadata in the batched responses to identify a corresponding request to which a batched response pertains
Busayarat shows:
The compute device of claim 1, wherein the circuitry is further to: receive batched responses produced by the cloudlet in response to performing the operations in the batch; and utilize metadata in the batched responses to identify a corresponding request to which a batched response pertains (see Fig.4 item 458 and ¶ [0005], Busayarat shows request handling entity receives requests for data from requesting entities, in which the requests each identify one or more data items via a corresponding data identifier for each data item, the sends the batched request to a data-providing entity, and a response handling component returns responses to the requesting entities, with each response containing response information for each data item that is identified via an identifier in a corresponding request (utilize metadata in the batched responses to identify a corresponding request to which a batched response pertains)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Malladi to incorporate the teaching of Busayarat such that the edge computing platform which provides batch mode processing, includes a batch manager that buffers a number of requests over some collection time which are sent to the data service for processing, and a response handling component that returns responses to the requesting entities. Doing so provides for rapid and efficient client-data service communication since the edge platform would batch similar requests to a corresponding data service and returns response for each request to the corresponding requestor. 

Regarding claim 12, Malladi as modified by Busayarat and Douglas teaches claim 11.
Malladi does not explicitly show:
The compute device of claim 11, wherein the circuitry is further to send each batched response to a corresponding requestor device

The compute device of claim 11, wherein the circuitry is further to send each batched response to a corresponding requestor device (see Fig.4 items 418 and ¶ [0005], Busayarat shows request handling entity receives requests for data from requesting entities, in which the requests each identify one or more data items via a corresponding data identifier for each data item, the sends the batched request to a data-providing entity, and a response handling component returns responses to the requesting entities, with each response containing response information for each data item that is identified via an identifier in a corresponding request (response to a corresponding requestor device)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Malladi to incorporate the teaching of Busayarat such that the edge computing platform which provides batch mode processing, includes a batch manager that buffers a number of requests over some collection time which are sent to the data service for processing, and a response handling component that returns responses to the requesting entities. Doing so provides for rapid and efficient client-data service communication since the edge platform would batch similar requests to a corresponding data service and returns response for each request to the corresponding requestor.

Regarding claim 18, Malladi as modified by Busayarat and Douglas teaches claim 14.
Malladi does not explicitly show:
The method of claim 14, wherein the parameter is an object
Busayarat shows:
The method of claim 14, wherein the parameter is an object (see ¶ [0005], Busayarat shows request handling entity receives requests for data from requesting entities, in which the requests each identify one or more data items via a corresponding data identifier for each data item, e.g., client objects (the parameter is an object)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Malladi to incorporate the teaching of Busayarat such that the edge computing platform which processes, analyzes, and responds to IoT data and provides .

Claims 5, 8-9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Malladi, in views of Busayarat and Douglas, and in further view of Wang et al (US Patent Application Pub. No. 2011/0154073 A1) hereinafter Wang
Regarding claims 5 and 17, Malladi as modified by Busayarat and Douglas teaches the device and method of claims 2 and 14.
Malladi does not explicitly show:
The compute device of claim 2, wherein to determine whether to dispatch the batch comprises to determine whether to dispatch the batch based on telemetry data obtained from the cloudlet
Wang shows:
The compute device of claim 2, wherein to determine whether to dispatch the batch comprises to determine whether to dispatch the batch based on telemetry data (see Fig.6, ¶ [0020],[0028] and claim 1, Wang shows a system for balancing the load at a cluster of servers, where batches of requests are dispatched to processing units using a defined batch size, which may be adjusted depending on the systemic response time for handling of requests, which is determined by monitoring the response time for servicing of the requests  (based on telemetry data)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Malladi to incorporate the teaching of Wang such that the edge computing platform/batch manager determines if more than a maximum number requests are received over some collection time then batch requests are sent to the data service, where the maximum size can be adjusted based on the systemic response time. Doing so allows system to be adaptable to variations in systemic response time since the edge platform would batch the number of requests based on the monitored response time.

obtained from the cloudlet (see ¶ [0005],[0085], Douglas shows the platform provides monitoring and diagnostic tools to manage and measure usage of the cloudlet (telemetry data obtained from the cloudlet) environment which includes the hardware, virtualization and service container components)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Malladi and Wang to incorporate the teaching of Douglas such that the edge computing platform utilizes a cloudlet platform which includes monitoring and diagnostic tools to manage and measure usage of the cloudlet including the request response times. Doing so allows system to be adaptable to variations in systemic response time since the edge platform would batch the number of requests based on the monitored response times.

Regarding claim 8, Malladi as modified by Busayarat and Douglas teaches claim 1.
Malladi does not explicitly show:
The compute device of claim 1, wherein to determine, as a function of a parameter of the obtained request, a batch that the obtained request is to be assigned to comprises to determine the batch as a function of one or more resources to be utilized to perform the operation
Wang shows:
The compute device of claim 1, wherein to determine, as a function of a parameter of the obtained request, a batch that the obtained request is to be assigned to comprises to determine the batch as a function of one or more resources to be utilized to perform the operation (see Fig.6, ¶ [0020],[0028] and claim 1, Wang shows a cluster of servers, where batches of requests are dispatched to processing units using a defined batch size, ¶ [0018] shows balancing the load among a set of processing units in a manner that allows the processing units periods of low power, which allows energy efficient operation of the processing units (one or more resources to be utilized to perform the operation)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Malladi to incorporate the teaching of Wang such that the 

Regarding claim 9, Malladi as modified by Busayarat and Douglas teaches claim 1.
Malladi does not explicitly show:
The compute device of claim 1, wherein the cloudlet is one of a plurality of cloudlets, and wherein to determine, as a function of a parameter of the obtained request, a batch that the obtained request is to be assigned to comprises to determine the batch as a function of telemetry data obtained from the plurality of cloudlets
Douglas shows:
The compute device of claim 1, wherein the cloudlet is one of a plurality of cloudlets (see Fig.5 item 304 and ¶ [0085],[0086], Douglas shows the deployment model includes cloud banks, each cloudbank in the computing platform has a cloudlet comprised of a standardized configuration of hardware, virtualization and service container, where a collection of cloudlets in the same geographical location that collectively provide an availability zone is called a cloudbank (a plurality of cloudlets),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Malladi to incorporate the teaching of Douglas such that the edge computing platform, utilizes a cloudlet deployment model comprised of a standardized configuration of hardware, virtualization and service container components, having a collection of cloudlets called a cloudbank. Doing so would provide use of primarily commodity hardware, easy horizontal scaling of the infrastructure, virtualization technology and elastic provisioning since the edge platform would utilize a cloudbank deployment model with cloudlets
Wang shows:
wherein to determine, as a function of a parameter of the obtained request, a batch that the obtained request is to be assigned to comprises to determine the batch as a function of telemetry data obtained from the plurality of cloudlets (see Fig.6, ¶ [0020],[0028] and claim 1, Wang shows batches of requests are dispatched to processing units using a defined batch size, which may be adjusted depending on the systemic response time for handling of requests, which is determined by monitoring the response time for servicing of the requests  (based on telemetry data)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Malladi to incorporate the teaching of Wang such that the edge computing platform/batch manager batches a maximum number requests over some collection time which are sent to a set of processing units, where the maximum size can be adjusted based on the systemic response time. Doing so allows system to be adaptable to variations in systemic response time since the edge platform would batch the number of requests based on the monitored response time

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Malladi, in views of Busayarat, Douglas and Wang, and in further view of Pawar et al (US Patent Application Pub. No. 2016/0019317 A1) hereinafter Pawar
Regarding claim 6, Malladi as modified by Busayarat, Douglas and Wang teaches claim 5.
Malladi shows:
The compute device of claim 5, wherein the circuitry is further to identify, as a function of the telemetry data, a pattern of resource utilization… a determination that… is predicted, as a function of the identified pattern (see ¶ [0006],[0124], Malladi shows the system enables edge intelligence triggering by the sensor data in a software layer, matching the sensor data with semantic descriptions of occurrence of specific condition, monitoring the health of the software layer, and providing automatic discovery of pattern events (identify, as a function of the telemetry data) to optimize the applications and analytics based on resource availability (a pattern of resource utilization), ¶ [0089] shows using machine learning to provide predictive maintenance (predicted, as a function of the identified pattern)
Malladi does not explicitly show:
the cloudlet
wherein to determine whether to dispatch the batch comprises to determine to dispatch the batch to the cloudlet in response to a determination  
to have underutilized resources
Douglas shows:
the cloudlet (see ¶ [0005],[0085], Douglas shows each cloudlet includes a standardized configuration of hardware, virtualization and service container components (the cloudlet), where the platform provides monitoring and diagnostic tools which measure usage of the cloudlet resources including hardware, virtualization and service container components)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Malladi and Wang to incorporate the teaching of Douglas such that the edge computing platform utilizes a cloudlet platform which includes monitoring and diagnostic tools to measure and analyze usage of the. Doing so allows system to be adaptable to variations in resource usage since the edge platform would batch the number of requests based on the monitoring and analysis of resource usages.
Wang shows:
wherein to determine whether to dispatch the batch comprises to determine to dispatch the batch to the cloudlet in response to a determination  (see Fig.6, ¶ [0020],[0028] and claim 1, Wang shows a system for balancing the load at a cluster of servers, where batches of requests are dispatched to processing units using a defined batch size, which may be adjusted depending on the systemic response time for handling of requests, which is determined by monitoring the response time for servicing of the requests  (in response to a determination )
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Malladi to incorporate the teaching of Wang such that the edge computing platform/batch manager determines if more than a maximum number requests are received over some collection time then batch requests sent to the data service, where the maximum size can be adjusted based on discovery of response time pattern events. Doing so 
Pawar shows:
to have underutilized resources (see ¶ [0003],[0005], Pawar shows system for protecting data and managing data growth, in which low usage virtual machines/VMs and associated data may be managed to make more resources available, Fig.1 and ¶ [0201],[0277] shows the system includes monitoring and managing the health and performance, analyzing traffic patterns and generating predictions relating to storage operations and automatically perform actions, such as free up underutilized and/or unutilized resources (have underutilized resources) which can lead to a more efficient use of resources)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Malladi and Wang to incorporate the teaching of Pawar such that the edge computing platform performs monitoring and managing health and performance of the cloudlet, analyzes traffic patterns and generates predictions to determine that the cloudlet resources are underutilized and/or unutilized and automatically performs the action. Doing so provides more efficient use of resources since the edge platform would batch the number of requests based on determining the cloudlet resource usage.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Malladi, in views of Busayarat and Douglas, and in further view of Mathur et al (US Patent Application Pub. No. 2018/0007165 A1) hereinafter Mathur
Regarding claim 7, Malladi as modified by Busayarat and Douglas teaches claim 1.
Malladi does not explicitly show:
The compute device of claim 1, wherein to determine, as a function of a parameter of the obtained request, a batch that the obtained requests is to be assigned to comprises to determine the batch as a function of a latency target or a bandwidth target associated with the obtained request
Mathur shows:
The compute device of claim 1, wherein to determine, as a function of a parameter of the obtained request, a batch that the obtained requests is to be assigned to comprises to determine the batch as a function of a latency target or a bandwidth target associated with the obtained request (see Fig.1 item 178 and ¶ [0004],[0005],[0063], Mathur shows a system for dynamic optimization of the speed of transactions for component-driven multi-tenant cloud applications in areas such as Internet of Things/IoT, which includes a client boxcar engine that collects all actions that are requested from the composite components around the same time and batches them into a single network request action boxcar and sends the batched network request to the application server, Fig.7 and ¶ [0106],[0107] shows a middleware application measures network communication latency and adjusts inter-boxcar intervals used to dispatch batches of action requests, repeatedly measures network communication latency and readjusts the inter-boxcar intervals used to dispatch batches of action requests based on updated measurements and adjusts the inter-boxcar intervals used to time when to dispatch batches of action requests to 250-350 ms when the measured network communication latency exceeds 300 ms (determine the batch as a function of a latency target associated with the obtained request)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Malladi to incorporate the teaching of Mathur such that the edge computing platform/batch manager repeatedly measures network communication latency and readjusts the time intervals used to dispatch batches of action requests. Doing so provides for dynamic optimization of the speed of transactions since the edge platform would batch the number of requests based on the monitored network latency.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Malladi, in views of Busayarat and Douglas, and in further view of Fee et al (US Patent Application Pub. No. 2014/0282556 A1) hereinafter Fee.
Regarding claim 10, Malladi as modified by Busayarat and Douglas teaches claim 1.
Malladi does not explicitly show:
The compute device of claim 1, wherein to determine whether to dispatch the batch comprises to determine whether a number of requests in the batch satisfies a reference number of requests that can be processed in a burst by a portion of the resources in the cloudlet while other resources of the cloudlet are reserved for requests that are not in a batch
Busayarat shows:
The compute device of claim 1, wherein to determine whether to dispatch the batch comprises to determine whether a number of requests in the batch satisfies a reference number of requests that can be processed in a burst (see Fig.3 item 352 and ¶ [0053],[0054], Busayarat shows the batch request manager may batch up to some maximum number of requests over some defined collection time in a buffer, for example, a batch request to the data service may range from one request up to some maximum number of requests, if more than the maximum number requests are received then batch requests are sent to the data service (a number of requests in the batch satisfies a reference number of requests)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Malladi to incorporate the teaching of Busayarat such that the edge computing platform which provides batch mode processing, includes a batch manager that adds requests to a batch buffer, and if more than some maximum number requests are received over some collection time then batch requests are sent to the data service for processing. Doing so would increase client-data service communication efficiency since the edge platform would batch similar requests to a corresponding data service
Fee shows:
by a portion of the resources in the cloudlet while other resources of the cloudlet are reserved for requests that are not in a batch (see Fig.2 and ¶ [0015],[0018],[0021], Fee shows a system for batch processing in an on-demand service environment, where customer organizations may submit individual transactions e.g., such as the generation of a year-end report (requests that are not in a batch) or a number of transactions with one request such as a batch of transactions, where batch processing requests may be processed asynchronously without detrimentally affecting other users of the same on-demand services, ¶ [0035],[0040], a portion of the resources.. while other resources are reserved)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Malladi to incorporate the teaching of Fee such that the edge computing platform/batch manager processes batch request and other transactions simultaneously using processing resources which are divided based on a size threshold specified by the customer. Doing so would provide efficient batch processing in an on-demand service environment since the edge platform would process both synchronous transactions and asynchronous transactions simultaneously, by dividing the processing based on a size threshold specified by the customer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANJAN PANT whose telephone number is (571)270-5946.  The examiner can normally be reached on IFW.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin T Bates can be reached on (571)272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) 

                                                                                                                                                                                                                                                                                                                                                                                                                
RANJAN . PANT
Examiner
Art Unit 2458

/RP/

/KEVIN T BATES/               Supervisory Patent Examiner, Art Unit 2458